t c summary opinion united_states tax_court jerry washington petitioner v commissioner of internal revenue respondent docket no 14833-04s filed date jerry washington pro_se emile l hebert iii for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year after concessions by respondent the issues for decision are whether petitioner is entitled to head-of-household filing_status under sec_2 and whether petitioner is entitled to claim the earned_income_credit under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was new orleans louisiana at the time of trial petitioner was not employed and was collecting permanent disability benefits he had previously worked as a seamster for years however it is unclear whether petitioner was employed or only collecting disability benefits during the year at issue regardless on his federal_income_tax return petitioner reported dollar_figure in gross_income respondent does not challenge that amount during ms elaine lloyd resided with petitioner at the time of trial petitioner and ms lloyd had been living with each other continually for at least years petitioner and ms lloyd remain unmarried instead petitioner refers to ms lloyd 2at trial respondent conceded the dependency_exemption determinations from the notice_of_deficiency as a result petitioner is entitled to claim dependency_exemption deductions for both his common_law wife ms lloyd and one of ms lloyd’s children i l on his federal_income_tax return as his common_law wife ms lloyd also has three children during one of the children i l resided solely with petitioner and ms lloyd the other two children resided with ms lloyd’s mother i l was in and attended school full time petitioner and ms lloyd provided all of i l ’s support during the year at issue petitioner filed timely his federal_income_tax return electronically petitioner filed as head-of-household and also claimed the sec_32 earned_income_credit finally petitioner claimed dependency_exemptions for both i l and ms lloyd which respondent conceded at trial with respect to the first issue the claimed head-of- household filing_status for the year sec_2 defines a head-of-household as an individual taxpayer who is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of any person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for such person under sec_151 sec_2 as noted earlier petitioner was not legally 3louisiana petitioner’s state of residence does not recognize the doctrine_of common-law marriage la civ code ann art liberty mut ins co v caesar so 2d la ct app petitioner therefore for purposes of this case is treated as unmarried 47_tc_415 revrul_58_66 1958_1_cb_60 married during therefore he satisfies the first prong with respect to the second prong respondent conceded petitioner’s entitlement to the dependency_exemption for ms lloyd’s child i l that concession satisfied the second prong of sec_2 that the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 the court therefore holds that petitioner satisfies the requirements of sec_2 and qualifies for head-of-household filing_status for the year the final issue before the court is whether petitioner is entitled to claim the sec_32 earned_income_credit on his federal_income_tax return respondent reduced petitioner’s earned_income_credit solely based on the disallowance of i l as a qualifying_child in order to claim the earned_income_credit a person must be an eligible_individual within the meaning of sec_32 petitioner contends he is an eligible_individual because of his entitlement to the dependency_exemption for i l an eligible_individual is any individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 as relevant here to satisfy the relationship requirement the child must be a stepson or an eligible_foster_child of the taxpayer sec_32 an eligible_foster_child means an individual who is placed with the taxpayer by an authorized_placement_agency sec_32 i l is the child of ms lloyd because she and petitioner are not married i l is not petitioner’s stepson further i l was not placed with petitioner by an authorized_placement_agency petitioner therefore is not entitled to claim the earned_income_credit respondent’s disallowance is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
